In first above-entitled proceeding: Order reversed, without costs, and the judgment of Special Term directing the Board of Elections to accept petitioner’s certificate of designation filed by the People United Party reinstated. The proceeding commenced by the petitioner was timely pursuant to subdivision 2 of section 330 of the Election Law.
In second above-entitled proceeding: Order affirmed, without costs. The Appellate Division improperly dismissed this proceeding for untimeliness since it was timely commenced pursuant to subdivision 2 of section 330 of the Election Law. However, on the merits, we hold that the Committee on Vacancies was properly constituted and the certificate of nomination was valid. Accordingly, the order of the Appellate Division dismissing the proceedings should be affirmed on those grounds.
Concur: Chief Judge Fuld and Judges Búrke, Jasen, Gabrielli, Jones, Wachtler and Shapiro*.

 Designated pursuant to section 2 of article VI of the State Constitution in place of Breitel, J.